                      Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 1 of 77


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                           Southern District of Texas
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Neiman Marcus Group LTD LLC


                                                 f/k/a Mariposa Merger Sub, Inc.; Neiman Marcus, Inc.; Neiman Marcus Group LTD Inc.;
2. All other names debtor used
   in the last 8 years                           Newton Acquisition, Inc.

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          One Marcus Square
                                          Number            Street                                    Number         Street

                                          1618 Main Street
                                                                                                      P.O. Box

                                          Dallas                        Texas           75201
                                          City                            State      Zip Code         City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Dallas County
                                          County                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 http://www.neimanmarcus.com

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:




      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
                     Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 2 of 77
Debtor            Neiman Marcus Group LTD LLC                                       Case number (if known)
           Name



                                           A. Check One:
7.   Describe debtor’s business
                                           ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                           ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                           ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                           ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                           ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                           ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           ☒ None of the above
                                           B. Check all that apply:
                                           ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                           ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                              § 80a-3)
                                           ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                           C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                               http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                           4481 (Clothing Stores)

8. Under which chapter of the              Check One:
   Bankruptcy Code is the
   debtor filing?                          ☐ Chapter 7

                                           ☐ Chapter 9

      A debtor who is a “small             ☒ Chapter 11. Check all that apply:
      business debtor” must check
      the first sub-box. A debtor as                         ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      defined in § 1182(1) who elects                          aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      to proceed under subchapter V                            affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
      of chapter 11 (whether or not                            balance sheet, statement of operations, cash-flow statement, and federal income tax
      the debtor is a “small business                          return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      debtor”) must check the                                  1116(1)(B).
      second sub-box.
                                                             ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
                                                               liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000
                                                               and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is
                                                               selected, attach the most recent balance sheet, statement of operations, cash-flow
                                                               statement, and federal income tax return or if any of these documents do not exist,
                                                               follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             ☐ A plan is being filed with this petition.

                                                             ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).
                                                             ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                               Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                             ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                           ☐ Chapter 12
9. Were prior bankruptcy cases          ☒ No
   filed by or against the debtor       ☐ Yes.    District                           When                       Case number
   within the last 8 years?                                                                   MM/DD/YYYY
     If more than 2 cases, attach a               District                           When                       Case number
     separate list.                                                                           MM/DD/YYYY




     Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 3 of 77
    Debtor           Neiman Marcus Group LTD LLC                                            Case number (if known)
              Name



    10. Are any bankruptcy cases            ☐ No
        pending or being filed by a         ☒ Yes.                                                                       Relationship    Affiliate
                                                         Debtor        See Rider 1
        business partner or an
        affiliate of the debtor?                         District     Southern District of Texas
       List all cases. If more than 1,                                                                                   When            05/07/2020
       attach a separate list.                         Case number, if known _______________________                                     MM / DD / YYYY

    11. Why is the case filed in this      Check all that apply:
        district?
                                           ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                district.
                                           ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have        ☒ No
        possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal property
        that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
        attention?
                                                     ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                           safety.
                                                           What is the hazard?
                                                     ☐     It needs to be physically secured or protected from the weather.

                                                       ☐    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                            attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                            assets or other options).
                                                     ☐     Other


                                                     Where is the property?
                                                                                            Number         Street



                                                                                            City                                 State      Zip Code



                                                     Is the property insured?
                                                     ☐ No

                                                     ☐ Yes.         Insurance agency

                                                                    Contact name
                                                                    Phone




                           Statistical and administrative information

    13. Debtor's estimation of            Check one:
        available funds
                                          ☐ Funds will be available for distribution to unsecured creditors.
                                          ☒ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of               ☐     1-49                         ☐       1,000-5,000                     ☐     25,001-50,000
        creditors 1                       ☐     50-99                        ☐       5,001-10,000                    ☒     50,001-100,000
                                          ☐     100-199                      ☐       10,001-25,000                   ☐     More than 100,000
                                          ☐     200-999




1      The Debtors’ estimated assets, liabilities, and number of creditors noted here are provided on a consolidated basis.

       Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                    Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 4 of 77
Debtor           Neiman Marcus Group LTD LLC                                           Case number (if known)
          Name



15. Estimated assets                 ☐       $0-$50,000                 ☐     $1,000,001-$10 million                ☐    $500,000,001-$1 billion
                                     ☐       $50,001-$100,000           ☐     $10,000,001-$50 million               ☒    $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000          ☐     $50,000,001-$100 million              ☐    $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million        ☐     $100,000,001-$500 million             ☐    More than $50 billion




16. Estimated liabilities            ☐       $0-$50,000                  ☐    $1,000,001-$10 million                ☐    $500,000,001-$1 billion
                                     ☐       $50,001-$100,000            ☐    $10,000,001-$50 million               ☒    $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000           ☐    $50,000,001-$100 million              ☐    $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million         ☐    $100,000,001-$500 million             ☐    More than $50 billion

                  Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on         05/07/2020
                                                              MM/ DD / YYYY


                                              /s/ Tracy M. Preston                                              Tracy M. Preston
                                              Signature of authorized representative of debtor               Printed name

                                              Title    Authorized Signatory




18. Signature of attorney                     /s/ Matthew D. Cavenaugh                                      Date        05/07/2020
                                              Signature of attorney for debtor                                          MM/DD/YYYY



                                              Matthew D. Cavenaugh
                                              Printed name
                                              Jackson Walker L.L.P.
                                              Firm name
                                              1401 McKinney Street, Suite 1900
                                              Number                 Street
                                              Houston                                                               Texas             77010
                                              City                                                                  State               ZIP Code
                                              (713) 752-4200                                                        mcavenaugh@jw.com
                                              Contact phone                                                            Email address
                                              24062656                                                Texas
                                              Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
           Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 5 of 77




 Fill in this information to identify the case:
                                                                 ,
 United States Bankruptcy Court for the:
                      Southern District of Texas
                                     (State)                                              ☐ Check if this is an
 Case number (if                                                                              amended filing
 known):                                          Chapter   11



                                              Rider 1
               Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in
the United States Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11
of the United States Code. The Debtors have moved for joint administration of these cases under the case
number assigned to the chapter 11 case of Neiman Marcus Group LTD LLC.

 Neiman Marcus Group LTD LLC
 Bergdorf Goodman Inc.
 Bergdorf Graphics, Inc.
 BG Productions, Inc.
 Mariposa Borrower, Inc.
 Mariposa Intermediate Holdings LLC
 NEMA Beverage Corporation
 NEMA Beverage Holding Corporation
 NEMA Beverage Parent Corporation
 NM Bermuda, LLC
 NM Financial Services, Inc.
 NM Nevada Trust
 NMG California Salon LLC
 NMG Florida Salon LLC
 NMG Global Mobility, Inc.
 NMG Notes PropCo LLC
 NMG Salon Holdings LLC
 NMG Salons LLC
 NMG Term Loan PropCo LLC
 NMG Texas Salon LLC
 NMGP, LLC
 The Neiman Marcus Group LLC
 The NMG Subsidiary LLC
 Worth Avenue Leasing Company
             Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 6 of 77




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                         )
    In re:                                               )     Chapter 11
                                                         )
    NEIMAN MARCUS GROUP LTD LLC,                         )     Case No. 20-___________(___)
                                                         )
                             Debtor.                     )
                                                         )

                                   LIST OF EQUITY SECURITY HOLDERS 1

             Debtor                Equity Holders              Address of Equity Holder           Percentage of
                                                                                                   Equity Held
    Neiman Marcus            Mariposa Intermediate           2000 Avenue of the Stars
                                                                                                       100%
    Group LTD LLC            Holdings LLC                    Los Angeles, California 90067




1      This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal
       Rules of Bankruptcy Procedure. All equity positions listed indicate the record holder of such equity as
       of the date of commencement of the chapter 11 case.
          Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 7 of 77




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                      )
 In re:                                               )     Chapter 11
                                                      )
 NEIMAN MARCUS GROUP LTD LLC,                         )     Case No. 20-___________(___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                   Shareholder                            Approximate Percentage of Shares Held

  Mariposa Intermediate Holdings LLC                                          100%
                           Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 8 of 77



    Fill in this information to identify the case:

    Debtor name          Neiman Marcus Group LTD LLC, et al.

    United States Bankruptcy Court for                                                                                                        ☐
    the:                                                               Southern District of Texas                                                  Check if this is an
    Case number (If                                                                                                                                amended filing
                                                                                             (State)
    known):




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                         12/15

        A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
        the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
        include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
        among the holders of the 50 largest unsecured claims.

                                                                                                                                               Amount of claim
                                                                                              Nature of
                                                                                               claim                               If the claim is fully unsecured, fill in only
                                                                                                                                  unsecured claim amount. If claim is partially
                                                                                                                 Indicate if         secured, fill in total claim amount and
                                                                                            (for example,
     Name of creditor and complete                                                                                 claim is       deduction for value of collateral or setoff to
                                                 Name, telephone number and                  trade debts,
     mailing address, including zip                                                                              contingent,                calculate unsecured claim.
                                                email address of creditor contact            bank loans,
                 code                                                                                           unliquidated,
                                                                                             professional
                                                                                                                 or disputed       Total       1Deduction
                                                                                            services, and
                                                                                             government                           claim, if    for value of       Unsecured
                                                                                                                                  partially     collateral         Claim
                                                                                              contracts)
                                                                                                                                  secured       or setoff 1
    UMB BANK, N.A.
                                               1290 AVENUE OF THE
    1290 AVENUE OF THE
                                               AMERICAS
    AMERICAS                                                                                  SENIOR
1                                              NEW YORK, NEW YORK                                                     N/A                                      $80,680,000.00
    NEW YORK, NEW YORK                                                                        NOTES
                                               10104
    10104
                                               ATTN: DAVID ELSBERG
    ATTN: DAVID ELSBERG
    UMB BANK, N.A.
                                               1290 AVENUE OF THE
    1290 AVENUE OF THE
                                               AMERICAS
    AMERICAS                                                                                  SENIOR
2                                              NEW YORK, NEW YORK                                                     N/A                                      $56,583,532.00
    NEW YORK, NEW YORK                                                                        NOTES
                                               10104
    10104
                                               ATTN: DAVID ELSBERG
    ATTN: DAVID ELSBERG
                                               1800 SUMMIT AVENUE
    MONUMENT CONSULTING                        RICHMOND, VA 23230
    1800 SUMMIT AVENUE                         ATTN: SCOTT STEARMAN                        PROFESSION
3   RICHMOND, VA 23230                         TELEPHONE: 804-572-1388                     AL SERVICE                 N/A                                      $10,441,602.47
    ATTN: SCOTT STEARMAN                       EMAIL:                                         FEES
                                               SCOTTSTEARMAN@MONUM
                                               ENTCONSULTING.COM




           1
               The Debtors reserve the right to assert setoff and other rights with respect to any of the claims listed herein.
                     Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 9 of 77



                                                                                                                      Amount of claim
                                                                             Nature of
                                                                              claim                       If the claim is fully unsecured, fill in only
                                                                                                         unsecured claim amount. If claim is partially
                                                                                          Indicate if       secured, fill in total claim amount and
                                                                         (for example,
    Name of creditor and complete                                                           claim is     deduction for value of collateral or setoff to
                                      Name, telephone number and          trade debts,
    mailing address, including zip                                                        contingent,              calculate unsecured claim.
                                     email address of creditor contact    bank loans,
                code                                                                     unliquidated,
                                                                          professional
                                                                                          or disputed     Total       1Deduction
                                                                         services, and
                                                                          government                     claim, if    for value of       Unsecured
                                                                                                         partially     collateral         Claim
                                                                           contracts)
                                                                                                         secured       or setoff 1
                                     215 PARK AVE SOUTH
                                     9TH FL
    RAKUTEN MARKETING LLC
                                     NEW YORK, NEW YORK
    215 PARK AVE SOUTH
                                     10003
    9TH FL
                                     ATTN: TERESA
4   NEW YORK, NEW YORK                                                       TRADE           N/A                                       $7,839,874.48
                                     MANGIATERRA
    10003
                                     TELEPHONE: 801-308-7739
    ATTN: TERESA
                                     EMAIL:
    MANGIATERRA
                                     TERESA.MANGIATERRA@R
                                     AKUTEN.COM
                                     885 CENTENNIAL AVENUE
                                     SUITE 300
    CHANEL INC
                                     PISCATAWAY, NJ 08854
    885 CENTENNIAL AVENUE
                                     ATTN: CHRISTINE PALAKA
5   SUITE 300                                                                TRADE           N/A                                       $6,001,542.90
                                     TELEPHONE: 732-980-3872
    PISCATAWAY, NJ 08854
                                     EMAIL:
    ATTN: CHRISTINE PALAKA
                                     CHRISTINE.PALAKA@CHAN
                                     ELUSA.COM
                                     225 W 35TH STREET
                                     10TH FLOOR
    VERONICA BEARD
                                     NEW YORK, NY 10001
    225 W 35TH STREET
                                     ATTN: MARIE JOSMA
6   10TH FLOOR                                                               TRADE           N/A                                       $4,345,511.83
                                     TELEPHONE:646-453-7663
    NEW YORK, NY 10001
                                     EMAIL:
    ATTN: MARIE JOSMA
                                     MARIE@VERONICABEARD.C
                                     OM
                                     7 CORPORATE CENTER
    LA MER
                                     DRIVE
    7 CORPORATE CENTER
                                     MELVILLE, NY 11747
    DRIVE
7                                    ATTN: MANDI LOIACONO                    TRADE           N/A                                       $3,529,349.65
    MELVILLE, NY 11747
                                     TELEPHONE: 631-847-8445
    ATTN: MANDI LOIACONO
                                     EMAIL:
                                     MLOIACON@ESTEE.COM
                                     50 HARTZ WAY
                                     SECAUCUS, NJ 07094
    GUCCI AMERICA
                                     ATTN: DANIEL BYRNES
    50 HARTZ WAY
8                                    TELEPHONE: 201-553-6926                 TRADE           N/A                                       $3,161,245.70
    SECAUCUS, NJ 07094
                                     EMAIL:
    ATTN: DANIEL BYRNES
                                     DANIEL.BYRNES@KERING.C
                                     OM
                                     900 SECAUCUS ROAD
    DOLCE AND GABBANA                UNIT C
    USA INC                          SECAUCUS, NJ 07094
    900 SECAUCUS ROAD                ATTN: RUGGERO CATERINI
9                                                                            TRADE           N/A                                       $2,710,677.38
    UNIT C                           TELEPHONE: 212-750-0055
    SECAUCUS, NJ 07094               EMAIL:
    ATTN: RUGGERO CATERINI           RUGGERO.CATERINI@DOLC
                                     EGABBANA.IT




                                                                         2
                     Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 10 of 77



                                                                                                                       Amount of claim
                                                                              Nature of
                                                                               claim                       If the claim is fully unsecured, fill in only
                                                                                                          unsecured claim amount. If claim is partially
                                                                                           Indicate if       secured, fill in total claim amount and
                                                                          (for example,
     Name of creditor and complete                                                           claim is     deduction for value of collateral or setoff to
                                       Name, telephone number and          trade debts,
     mailing address, including zip                                                        contingent,              calculate unsecured claim.
                                      email address of creditor contact    bank loans,
                 code                                                                     unliquidated,
                                                                           professional
                                                                                           or disputed     Total       1Deduction
                                                                          services, and
                                                                           government                     claim, if    for value of       Unsecured
                                                                                                          partially     collateral         Claim
                                                                            contracts)
                                                                                                          secured       or setoff 1
                                      2400 E COMMERCIAL BLVD
     STUART WEITZMAN INC              506
     2400 E COMMERCIAL BLVD           FT LAUDERDALE, FL 33308
10   506                              ATTN: CHRISTINE PECK                    TRADE           N/A                                       $2,576,154.14
     FT LAUDERDALE, FL 33308          TELEPHONE: 201-804-5000
     ATTN: CHRISTINE PECK             EMAIL:
                                      CPECK@TAPESTRY.COM
                                      165 POLITO AVENUE
     THEORY LLC                       LYNDHURST, NJ 07071
     165 POLITO AVENUE                ATTN: LIEU LA
11                                                                            TRADE           N/A                                       $2,542,789.85
     LYNDHURST, NJ 07071              TELEPHONE: 201-728-5765
     ATTN: LIEU LA                    EMAIL:
                                      LIEU.LA@THEORY.COM
                                      306 W 38TH STREET
                                      4TH FLOOR
     CHRISTIAN LOUBOUTIN              NEW YORK, NY 10018
     306 W 38TH STREET                ATTN: DAPHNE DAN
12   4TH FLOOR                        TELEPHONE: 212-279-7362,                TRADE           N/A                                       $2,268,911.92
     NEW YORK, NY 10018               EXT 5035
     ATTN: DAPHNE DAN                 EMAIL:
                                      D.DAN@US.CHRISTIANLOUB
                                      OUTIN.COM
                                      7 RENAISSANCE SQUARE
     SISLEY COSMETICS USA
                                      FLOOR 3
     INC
                                      WHITE PLAINS, NY 10601
     7 RENAISSANCE SQUARE
                                      ATTN: KENDRA CORDEIRO
13   FLOOR 3                                                                  TRADE           N/A                                       $2,243,266.03
                                      TELEPHONE: 203-231-9744
     WHITE PLAINS, NY 10601
                                      EMAIL:
     ATTN: KENDRA CORDEIRO
                                      KENDRA.CORDEIRO@SISLE
                                      Y.FR
                                      50 HARTZ WAY
     YVES SAINT LAURENT               SECAUCUS, NJ 07094
     AMERICA INC                      ATTN: DANIEL BYRNES
14   50 HARTZ WAY                     TELEPHONE: 201-553-6926                 TRADE           N/A                                       $2,179,587.67
     SECAUCUS, NJ 07094               EMAIL:
     ATTN: DANIEL BYRNES              DANIEL.BYRNES@KERING.C
                                      OM
                                      444 MADISON AVE
                                      NEW YORK, NY 10022
     BURBERRY USA
                                      ATTN: AARON STOUT
     444 MADISON AVE
15                                    TELEPHONE: 212-707-6568                 TRADE           N/A                                       $1,969,504.82
     NEW YORK, NY 10022
                                      EMAIL:
     ATTN: AARON STOUT
                                      AARON.STOUT@BURBERRY.
                                      COM




                                                                          3
                     Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 11 of 77



                                                                                                                       Amount of claim
                                                                              Nature of
                                                                               claim                       If the claim is fully unsecured, fill in only
                                                                                                          unsecured claim amount. If claim is partially
                                                                                           Indicate if       secured, fill in total claim amount and
                                                                          (for example,
     Name of creditor and complete                                                           claim is     deduction for value of collateral or setoff to
                                       Name, telephone number and          trade debts,
     mailing address, including zip                                                        contingent,              calculate unsecured claim.
                                      email address of creditor contact    bank loans,
                 code                                                                     unliquidated,
                                                                           professional
                                                                                           or disputed     Total       1Deduction
                                                                          services, and
                                                                           government                     claim, if    for value of       Unsecured
                                                                                                          partially     collateral         Claim
                                                                            contracts)
                                                                                                          secured       or setoff 1
                                      30 ETHEL ROAD
                                      EDISON, NJ 08817
     LA PRAIRIE INC
                                      ATTN: THERESA CHIN
     30 ETHEL ROAD
16                                    TELEPHONE: 212-506-0875                 TRADE           N/A                                       $1,916,931.00
     EDISON, NJ 08817
                                      EMAIL:
     ATTN: THERESA CHIN
                                      THERESA.CHIN@LAPRAIRIE.
                                      COM
                                      8080 NORTH CENTRAL
     NORTHPARK PARTNERS LP            EXPRESSWAY
     8080 NORTH CENTRAL               SUITE 1100
     EXPRESSWAY                       DALLAS, TX 75206                    LEASE/REN
17                                                                                            N/A                                       $1,846,128.00
     SUITE 1100                       ATTN: JERRI KEPLEY                      T
     DALLAS, TX 75206                 TELEPHONE: 214-369-1234
     ATTN: JERRI KEPLEY               EMAIL:
                                      JTANZOLA@AKRIS.COM
                                      835 MADISON AVENUE
                                      4TH FLOOR
     AKRIS PRET A PORTER AG
                                      NEW YORK, NY 10021
     835 MADISON AVENUE
                                      ATTN: NADJA HOLLENSTEIN
     4TH FLOOR
18                                    TELEPHONE: + 41(0) 4712277              TRADE           N/A                                       $1,840,736.56
     NEW YORK, NY 10021
                                      857
     ATTN: NADJA
                                      EMAIL:
     HOLLENSTEIN
                                      NADJA.HOLLENSTEIN@AKR
                                      IS.COM
                                      1000 CASTLE ROAD
     RAG & BONE INDUSTRIES            SECAUCUS, NJ 07094
     LLC                              ATTN: JENNY VALENCIA
     1000 CASTLE ROAD                 TELEPHONE: 646-564-5417
19                                                                            TRADE           N/A                                       $1,755,347.07
     SECAUCUS, NJ 07094               EMAIL:
     ATTN: JENNY VALENCIA             JENNY.VALENCIA@RAG-
                                      BONE.COM

     TATA CONSULTANCY                 379 THORNALL STREET
     SERVICES LTD                     EDISTON, NJ 08837
                                                                          PROFESSIO
     379 THORNALL STREET              ATTN: KALPANA
                                                                             NAL
20   EDISTON, NJ 08837                SUBRAMANIAN                                             N/A                                       $1,638,580.53
                                                                           SERVICE
     ATTN: KALPANA                    TELEPHONE: 904-238-4681
                                                                             FEES
     SUBRAMANIAN                      EMAIL:
                                      S.KALPANA@TCS.COM
                                      2 BRIDGE ST
                                      STE 230
     EILEEN FISHER
                                      IRVINGTON, NY 10533
     2 BRIDGE ST
                                      ATTN: EILEEN FISHER
21   STE 230                                                                  TRADE           N/A                                       $1,626,840.55
                                      TELEPHONE: 914-721-4065
     IRVINGTON, NY 10533
                                      EMAIL:
     ATTN: EILEEN FISHER
                                      SHEN.CHIN@EILEENFISHER.
                                      COM




                                                                          4
                     Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 12 of 77



                                                                                                                       Amount of claim
                                                                              Nature of
                                                                               claim                       If the claim is fully unsecured, fill in only
                                                                                                          unsecured claim amount. If claim is partially
                                                                                           Indicate if       secured, fill in total claim amount and
                                                                          (for example,
     Name of creditor and complete                                                           claim is     deduction for value of collateral or setoff to
                                       Name, telephone number and          trade debts,
     mailing address, including zip                                                        contingent,              calculate unsecured claim.
                                      email address of creditor contact    bank loans,
                 code                                                                     unliquidated,
                                                                           professional
                                                                                           or disputed     Total       1Deduction
                                                                          services, and
                                                                           government                     claim, if    for value of       Unsecured
                                                                                                          partially     collateral         Claim
                                                                            contracts)
                                                                                                          secured       or setoff 1
                                      3578 HAYDEN AVE
     FRAME DENIM                      STE N1
     3578 HAYDEN AVE                  CULVER CITY, CA 90232-2486
     STE N1                           ATTN: BRITTANY MILLER
22                                                                            TRADE           N/A                                       $1,625,367.01
     CULVER CITY, CA 90232-           TELEPHONE: 646-494-9618
     2486                             EMAIL:
     ATTN: BRITTANY MILLER            BRITTANY.MILLER@FRAME
                                      -BRAND.COM
                                      3 COLUMBUS CIRCLE
                                      20TH FLOOR
     VERSACE USA INC
                                      NEW YORK, NY 10019
     3 COLUMBUS CIRCLE
                                      ATTN: IDA REBUENO
23   20TH FLOOR                                                               TRADE           N/A                                       $1,529,458.98
                                      TELEPHONE: 212-545-2522
     NEW YORK, NY 10019
                                      EMAIL:
     ATTN: IDA REBUENO
                                      IDA.REBUENO@VERSACEUS
                                      .COM
                                      610 W 52ND STREET
                                      4TH FLOOR
     PRADA USA CORP MIU MIU
                                      NEW YORK, NY 10019
     610 W 52ND STREET
                                      ATTN: AIMEE NSANG
24   4TH FLOOR                                                                TRADE           N/A                                       $1,434,536.86
                                      TELEPHONE: 212-307-9300, X
     NEW YORK, NY 10019
                                      21280
     ATTN: AIMEE NSANG
                                      EMAIL:
                                      AIMEE.NSANG@PRADA.COM
                                      99 PARK AVENUE
     GIORGIO ARMANI                   NEW YORK, NY 10016
     (CONSIGN)                        ATTN: ERIC SILVERMAN
25   99 PARK AVENUE                   TELEPHONE: 212-209-3551                 TRADE           N/A                                       $1,430,376.87
     NEW YORK, NY 10016               EMAIL:
     ATTN: ERIC SILVERMAN             ESILVERMAN@GIORGIOAR
                                      MANI.COM
                                      11 W 19TH STREET
     TORY BURCH - TORY BY
                                      7TH FLOOR
     TRB
                                      NEW YORK, NY 10011
     11 W 19TH STREET
26                                    ATTN: TRANLY LY                         TRADE           N/A                                       $1,375,980.93
     7TH FLOOR
                                      TELEPHONE: 201-549-9832
     NEW YORK, NY 10011
                                      EMAIL:
     ATTN: TRANLY LY
                                      TLY@TORYBURCH.COM
                                      250 W 39TH STREET
                                      SUITE 702
     JOHNNY WAS                       NEW YORK, NY 10018
     250 W 39TH STREET                ATTN: MARCELINO ENERO
27   SUITE 702                        TELEPHONE: 323-582-1005,                TRADE           N/A                                       $1,345,041.15
     NEW YORK, NY 10018               EXT. 111
     ATTN: MARCELINO ENERO            EMAIL:
                                      MARCELINO@JOHNNWAS.C
                                      OM




                                                                          5
                     Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 13 of 77



                                                                                                                       Amount of claim
                                                                              Nature of
                                                                               claim                       If the claim is fully unsecured, fill in only
                                                                                                          unsecured claim amount. If claim is partially
                                                                                           Indicate if       secured, fill in total claim amount and
                                                                          (for example,
     Name of creditor and complete                                                           claim is     deduction for value of collateral or setoff to
                                       Name, telephone number and          trade debts,
     mailing address, including zip                                                        contingent,              calculate unsecured claim.
                                      email address of creditor contact    bank loans,
                 code                                                                     unliquidated,
                                                                           professional
                                                                                           or disputed     Total       1Deduction
                                                                          services, and
                                                                           government                     claim, if    for value of       Unsecured
                                                                                                          partially     collateral         Claim
                                                                            contracts)
                                                                                                          secured       or setoff 1
                                      750 LEXINGTON AVENUE
                                      22ND FLOOR
     JIMMY CHOO                       NEW YORK, NY 10022
     750 LEXINGTON AVENUE             ATTN: KADRI MERILA
28   22ND FLOOR                       TELEPHONE: +44(0) 20 7947               TRADE           N/A                                       $1,164,736.26
     NEW YORK, NY 10022               5960
     ATTN: KADRI MERILA               EMAIL:
                                      KADRI.MERILA@JIMMYCHO
                                      O.COM
                                      700 CASTLE ROAD
                                      SECAUCUS, NJ 07094
     FERRAGAMO USA INC
                                      ATTN: FRANK TORRENT
     700 CASTLE ROAD
29                                    TELEPHONE: 201-553-6139                 TRADE           N/A                                       $1,163,434.11
     SECAUCUS, NJ 07094
                                      EMAIL:
     ATTN: FRANK TORRENT
                                      FRANK.TORRENT@FERRAG
                                      AMO.COM
                                      1111 SECAUCUS ROAD
                                      SECAUCUS, NJ 07094
     ALICE & OLIVIA LLC
                                      ATTN: JILL DONAHOE
     1111 SECAUCUS ROAD
30                                    TELEPHONE: 646-747-1432                 TRADE           N/A                                       $1,151,248.96
     SECAUCUS, NJ 07094
                                      EMAIL:
     ATTN: JILL DONAHOE
                                      JILL.DONAHOE@ALICEAND
                                      OLIVIA.COM
                                      PO BOX 123520
     CRITEO CORP                      DALLAS, TX 75312-3520
     PO BOX 123520                    ATTN: CAROLINE PINGON
31                                                                            TRADE           N/A                                       $1,109,419.73
     DALLAS, TX 75312-3520            TELEPHONE: 650-322-6260
     ATTN: CAROLINE PINGON            EMAIL:
                                      C.PINGON@CRITEO.COM
                                      650 3RD AVENUE
                                      SUITE 1500
     ELICIT LLC
                                      MINNEAPOLIS, MN 55402
     650 3RD AVENUE
                                      ATTN: LAUREN DREXLER
32   SUITE 1500                                                               TRADE           N/A                                       $1,085,495.12
                                      TELEPHONE: 914-980-5143
     MINNEAPOLIS, MN 55402
                                      EMAIL:
     ATTN: LAUREN DREXLER
                                      LAUREN.DREXLER@ELICIT
                                      NSIGHTS.COM
                                      141 FLUSHING AVENUE
                                      BUILDING 77, 14TH FLOOR
     LAFAYETTE 148 INC
                                      BROOKLYN, NY 11205
     141 FLUSHING AVENUE
                                      ATTN: SYLVIA HUANG
33   BUILDING 77, 14TH FLOOR                                                  TRADE           N/A                                       $1,058,515.10
                                      TELEPHONE: 646-922-1711
     BROOKLYN, NY 11205
                                      EMAIL:
     ATTN: SYLVIA HUANG
                                      SYLVIA.HUANG@LAFAYETT
                                      E146.COM




                                                                          6
                     Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 14 of 77



                                                                                                                       Amount of claim
                                                                              Nature of
                                                                               claim                       If the claim is fully unsecured, fill in only
                                                                                                          unsecured claim amount. If claim is partially
                                                                                           Indicate if       secured, fill in total claim amount and
                                                                          (for example,
     Name of creditor and complete                                                           claim is     deduction for value of collateral or setoff to
                                       Name, telephone number and          trade debts,
     mailing address, including zip                                                        contingent,              calculate unsecured claim.
                                      email address of creditor contact    bank loans,
                 code                                                                     unliquidated,
                                                                           professional
                                                                                           or disputed     Total       1Deduction
                                                                          services, and
                                                                           government                     claim, if    for value of       Unsecured
                                                                                                          partially     collateral         Claim
                                                                            contracts)
                                                                                                          secured       or setoff 1
                                      880 THIRD AVENUE
     MANOLO BLAHNIK                   13TH FLOOR
     AMERICAS LLC                     NEW YORK, NY 10022
     880 THIRD AVENUE                 ATTN: SUNNY PAK
34                                                                            TRADE           N/A                                       $1,041,835.75
     13TH FLOOR                       TELEPHONE: 917-846-2778
     NEW YORK, NY 10022               EMAIL:
     ATTN: SUNNY PAK                  SUNNY.PAK@MANOLOBLA
                                      HNIK.COM
                                      19 E 57TH STREET
                                      NEW YORK, NY 10022
     GIVENCHY CORP
                                      ATTN: MENDY HUANG
     19 E 57TH STREET
35                                    TELEPHONE: 646-346-7616                 TRADE           N/A                                         $999,269.60
     NEW YORK, NY 10022
                                      EMAIL:
     ATTN: MENDY HUANG
                                      MENDY.HUANG@LVMHFAS
                                      HION.COM
     FACEBOOK INC                     1601 S CALIFORNIA AVENUE
     1601 S CALIFORNIA                PALO ALTO, CA 94304-1111
36   AVENUE                           ATTN: KARIN TRACY                       TRADE           N/A                                         $994,829.63
     PALO ALTO, CA 94304-1111         TELEPHONE: 646-745-6871
     ATTN: KARIN TRACY                EMAIL: KARINT@FB.COM
                                      609 GREENWICH ST
                                      3RD FLOOR
     THE ROW                          NEW YORK, NY 10014
     609 GREENWICH ST                 ATTN: JAN KAPLAN
37   3RD FLOOR                        TELEPHONE: 646-358-3888,                TRADE           N/A                                         $948,909.87
     NEW YORK, NY 10014               EXT. 1872
     ATTN: JAN KAPLAN                 EMAIL:
                                      JAN.KAPLAN@THEROW.CO
                                      M
                                      33 WHITEHALL STREET
                                      SUITE 1401
     BRIONI ROMAN STYLE
                                      NEW YORK, NY 10004
     33 WHITEHALL STREET
                                      ATTN: DANIEL BYRNES
38   SUITE 1401                                                               TRADE           N/A                                         $932,648.60
                                      TELEPHONE: 201-553-6926
     NEW YORK, NY 10004
                                      EMAIL:
     ATTN: DANIEL BYRNES
                                      DANIEL.BYRNES@KERING.C
                                      OM
                                      100 W FOREST AVENUE
     ERMENEGILDO ZEGNA
                                      UNIT A
     TOM FORD
                                      ENGLEWOOD, NJ 07631
     100 W FOREST AVENUE
39                                    ATTN: ACEL JOSEPH                       TRADE           N/A                                         $905,113.09
     UNIT A
                                      TELEPHONE: 201-735-0388
     ENGLEWOOD, NJ 07631
                                      EMAIL:
     ATTN: ACEL JOSEPH
                                      ACEL.JOSEPH@ZEGNA.COM




                                                                          7
                     Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 15 of 77



                                                                                                                       Amount of claim
                                                                              Nature of
                                                                               claim                       If the claim is fully unsecured, fill in only
                                                                                                          unsecured claim amount. If claim is partially
                                                                                           Indicate if       secured, fill in total claim amount and
                                                                          (for example,
     Name of creditor and complete                                                           claim is     deduction for value of collateral or setoff to
                                       Name, telephone number and          trade debts,
     mailing address, including zip                                                        contingent,              calculate unsecured claim.
                                      email address of creditor contact    bank loans,
                 code                                                                     unliquidated,
                                                                           professional
                                                                                           or disputed     Total       1Deduction
                                                                          services, and
                                                                           government                     claim, if    for value of       Unsecured
                                                                                                          partially     collateral         Claim
                                                                            contracts)
                                                                                                          secured       or setoff 1
                                      50 HARTZ WAY
                                      SECAUCUS, NJ 07094
     BOTTEGA VENETA
                                      ATTN: DANIEL BYRNES
     50 HARTZ WAY
40                                    TELEPHONE: 201-553-6926                 TRADE           N/A                                         $887,717.20
     SECAUCUS, NJ 07094
                                      EMAIL:
     ATTN: DANIEL BYRNES
                                      DANIEL.BYRNES@KERING.C
                                      OM
                                      50 HARTZ WAY
     BALENCIAGA AMERICA               SECAUCUS, NJ 07094
     INC                              ATTN: DANIEL BYRNES
41   50 HARTZ WAY                     TELEPHONE: 201-553-6926                 TRADE           N/A                                         $860,626.64
     SECAUCUS, NJ 07094               EMAIL:
     ATTN: DANIEL BYRNES              DANIEL.BYRNES@KERING.C
                                      OM
                                      600 KELLWOOD PARKWAY
     VINCE
                                      CHESTERFIELD, MO 63017
     600 KELLWOOD PARKWAY
42                                    ATTN: AMANDA WARREN                     TRADE           N/A                                         $849,186.88
     CHESTERFIELD, MO 63017
                                      EMAIL:
     ATTN: AMANDA WARREN
                                      AWARREN@VINCE.COM
                                      50 HARTZ WAY
                                      SECAUCUS, NJ 07094
     ALEXANDER MCQUEEN
                                      ATTN: DANIEL BYRNES
     50 HARTZ WAY
43                                    TELEPHONE: 201-553-6926                 TRADE           N/A                                         $835,073.38
     SECAUCUS, NJ 07094
                                      EMAIL:
     ATTN: DANIEL BYRNES
                                      DANIEL.BYRNES@KERING.C
                                      OM
                                      7 CORPORATE CENTER
     TOM FORD BEAUTY                  DRIVE
     7 CORPORATE CENTER               MELVILLE, NY 11747
44   DRIVE                            ATTN: ACEL JOSEPH                       TRADE           N/A                                         $821,681.37
     MELVILLE, NY 11747               TELEPHONE: 201-735-0388
     ATTN: ACEL JOSEPH                EMAIL:
                                      ACEL.JOSEPH@ZEGNA.COM
                                      1111 MARCUS AVENUE
                                      UNIT 5A
     CHLOE INC
                                      LAKE SUCCESS, NY 11042
     1111 MARCUS AVENUE
                                      ATTN: JAMES VILLAMANA
45   UNIT 5A                                                                  TRADE           N/A                                         $792,473.29
                                      TELEPHONE: 203-925-6400
     LAKE SUCCESS, NY 11042
                                      EMAIL:
     ATTN: JAMES VILLAMANA
                                      JAMES.VILLAMANA@RICHE
                                      MONT.COM
                                      C/O AVITUS GROUP ACCTG
                                      SVC DEP
     RTB HOUSE INC
                                      PO BOX 2506
     C/O AVITUS GROUP ACCTG
                                      BILLINGS, MT 59103
     SVC DEP
46                                    ATTN: ERIN GONZALEZ                     TRADE           N/A                                         $789,180.36
     PO BOX 2506
                                      TELEPHONE: 516-398-7623
     BILLINGS, MT 5910
                                      EMAIL:
     ATTN: ERIN GONZALEZ
                                      ERIN.GONZALEZ@RTBHOUS
                                      E.COM



                                                                          8
                     Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 16 of 77



                                                                                                                       Amount of claim
                                                                              Nature of
                                                                               claim                       If the claim is fully unsecured, fill in only
                                                                                                          unsecured claim amount. If claim is partially
                                                                                           Indicate if       secured, fill in total claim amount and
                                                                          (for example,
     Name of creditor and complete                                                           claim is     deduction for value of collateral or setoff to
                                       Name, telephone number and          trade debts,
     mailing address, including zip                                                        contingent,              calculate unsecured claim.
                                      email address of creditor contact    bank loans,
                 code                                                                     unliquidated,
                                                                           professional
                                                                                           or disputed     Total       1Deduction
                                                                          services, and
                                                                           government                     claim, if    for value of       Unsecured
                                                                                                          partially     collateral         Claim
                                                                            contracts)
                                                                                                          secured       or setoff 1
                                      11 W 42ND STREET
     BALMAIN USA LLC                  31ST FLOOR
     11 W 42ND STREET                 NEW YORK, NY 10038
47   31ST FLOOR                       ATTN: ARDIANA BYTYQI                    TRADE           N/A                                         $787,269.88
     NEW YORK, NY 10038               TELEPHONE: 917-262-0354
     ATTN: ARDIANA BYTYQI             EMAIL:
                                      ABYTYQI@BALMAIN.COM
                                      201 PENDLETON STREET
                                      HIGH POINT, NC 27260
     RALPH LAUREN                     ATTN: DONNA RIGGS
     201 PENDLETON STREET             TELEPHONE: 888-674-8528,
48                                                                            TRADE           N/A                                         $733,272.73
     HIGH POINT, NC 27260             EXT. 4387
     ATTN: DONNA RIGGS                EMAIL:
                                      DRIGGS@RALPHLAUREN-
                                      AR.COM
                                      30 W 21ST STREET
     CARVEN LUX PERFUMES              7TH FLOOR
     INTL COSMETICS                   NEW YORK, NY 10010
     30 W 21ST STREET                 ATTN: STEVEN LACOLLA
49                                                                            TRADE           N/A                                         $732,293.38
     7TH FLOOR                        TELEPHONE: 212-643-1141
     NEW YORK, NY 10010               EMAIL:
     ATTN: STEVEN LACOLLA             SLACOLLA@ICPERFUMES.C
                                      OM
                                      24 VESTRY STREET
     DAVID YURMAN                     11TH FLOOR
     ENTERPRISES LLC                  NEW YORK, NY 10013
     24 VESTRY STREET                 ATTN: BART NG
50                                                                            TRADE           N/A                                         $732,155.19
     11TH FLOOR                       TELEPHONE: 646-264-7246
     NEW YORK, NY 10013               EMAIL:
     ATTN: BART NG                    BNG@DAVIDYURNMAN.CO
                                      M




                                                                          9
        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 17 of 77



                       OMNIBUS WRITTEN CONSENT IN LIEU
                   OF MEETINGS OF THE BOARDS OF DIRECTORS,
                 BOARDS OF MANAGERS, SOLE MANAGERS, MEMBERS,
                 SOLE MEMBER AND MANAGERS, LIMITED PARTNERS
                         AND OTHER GOVERNING BODIES

                                           May 6, 2020

Effective as of the date written above, the undersigned, being all of the members of the respective
board of directors or board of managers, the sole member or other governing body (each,
a “Governing Body”), as applicable, of each of the entities listed on Annex A attached hereto (each
a “Company” and collectively, the “Companies”) hereby take the following actions and adopt the
following resolutions set forth on Exhibit A, Exhibit B and Exhibit C by written consent pursuant
to the bylaws, limited liability company agreement, limited partnership agreement or similar
document of each respective Company (as amended, restated or modified from time to time, as
applicable, the “Governing Document”) and the laws of the state of formation or organization of
each Company as set forth next to each Company’s name on Annex A.
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 18 of 77
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 19 of 77




BERGDORF GOODMAN, INC.


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck


By:
Name: Brandy Richardson
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 20 of 77




BERGDORF GOODMAN, INC.


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck


By:
Name: Brandy Richardson
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 21 of 77
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 22 of 77




BERGDORF GRAPHICS, INC.


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck


By:
Name: Kim Yee




                          [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 23 of 77




BERGDORF GRAPHICS, INC.


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck


By:
Name: Kim Yee




                          [Signature Page to Omnibus Written Consent]
DocuSign Envelope ID: 476BC882-C200-4EDF-8961-47B78706D076
                     Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 24 of 77




            BERGDORF GRAPHICS, INC.


            By:
            Name: Brandy Richardson


            By:
            Name: Tracy M. Preston


            By:
            Name: Geoffroy van Raemdonck


            By:
            Name: Kim Yee




                                              [Signature Page to Omnibus Written Consent]
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 25 of 77
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 26 of 77




BG PRODUCTIONS, INC.


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 27 of 77




BG PRODUCTIONS, INC.


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 28 of 77
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 29 of 77




MARIPOSA BORROWER, INC.


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 30 of 77




MARIPOSA BORROWER, INC.


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 31 of 77
      Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 32 of 77




MARIPOSA INTERMEDIATE HOLDINGS LLC


By:
Name: Anthony Horton


By:
Name: Geoffroy van Raemdonck




                        [Signature Page to Omnibus Written Consent]
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 33 of 77
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 34 of 77
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 35 of 77




NEIMAN MARCUS GROUP LTD LLC


By:
Name: Marc Beilinson

By:
Name: Geoffroy van Raemdonck

By:
Name: Scott Vogel




                        [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 36 of 77




NEMA BEVERAGE PARENT CORPORATION


By:
Name: Tracy M. Preston




                         [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 37 of 77




NEMA BEVERAGE HOLDING CORPORATION


By:
Name: Tracy M. Preston




                         [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 38 of 77




NEMA BEVERAGE CORPORATION


By:
Name: Tracy M. Preston




                         [Signature Page to Omnibus Written Consent]
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 39 of 77
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 40 of 77




NM BERMUDA, LLC


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 41 of 77




NM BERMUDA, LLC


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 42 of 77
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 43 of 77




NM FINANCIAL SERVICES, INC.


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 44 of 77




NM FINANCIAL SERVICES, INC.


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 45 of 77




NM NEVADA TRUST

By: NM Financial Services, Inc.
Its: Trustee


By:
Name: Tracy M. Preston
Title: Vice President and Secretary




                            [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 46 of 77




NMG CALIFORNIA SALON LLC

By: NMG Salon Holdings LLC
Its: Manager


By:
Name: Tracy M. Preston
Title: Chief Executive Officer and President




                             [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 47 of 77




NMG FLORIDA SALON LLC

By: NMG Salon Holdings LLC
Its: Manager


By:
Name: Tracy M. Preston
Title: Chief Executive Officer and President




                             [Signature Page to Omnibus Written Consent]
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 48 of 77
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 49 of 77




NMG GLOBAL MOBILITY, INC.


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 50 of 77




NMG GLOBAL MOBILITY, INC.


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 51 of 77




NMG NOTES PROPCO LLC


By: The Neiman Marcus Group LLC
Its: Sole Manager


By:
Name: Tracy M. Preston
Title: Executive Vice President, General Counsel, Corporate Secretary
       and Chief Compliance Officer




                            [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 52 of 77




NMG SALON HOLDINGS LLC

By: The Neiman Marcus Group LLC
Its: Manager

By:
Name: Tracy M. Preston
Title: Executive Vice President, General Counsel, Corporate Secretary and
       Chief Compliance Officer




                            [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 53 of 77




NMG SALONS LLC


By: NMG Salon Holdings LLC
Its: Manager


By:
Name: Tracy M. Preston
Title: Chief Executive Officer and President




                             [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 54 of 77




NMG TEXAS SALON LLC

By: NMG Salon Holdings LLC
Its: Manager


By:
Name: Tracy M. Preston
Title: Chief Executive Officer and President




                             [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 55 of 77




NMG TERM LOAN PROPCO LLC


By: The Neiman Marcus Group LLC
Its: Sole Manager


By:
Name: Tracy M. Preston
Title: Executive Vice President, General Counsel, Corporate Secretary
       and Chief Compliance Officer




                            [Signature Page to Omnibus Written Consent]
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 56 of 77
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 57 of 77




NMGP, LLC


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 58 of 77




NMGP, LLC


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 59 of 77




THE NEIMAN MARCUS GROUP LLC

By: Neiman Marcus Group LTD LLC
Its: Sole Member


By:
Name: Tracy M. Preston
Title: Executive Vice President, General Counsel, Corporate Secretary and
       Chief Compliance Officer




                            [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 60 of 77




THE NMG SUBSIDIARY LLC
By: The Neiman Marcus Group LLC
Its: Sole Member


By:
   Name: Tracy M. Preston
   Title: Executive Vice President, General Counsel,
          Corporate Secretary and Chief Compliance Officer




                           [Signature Page to Omnibus Written Consent]
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 61 of 77
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 62 of 77




WORTH AVENUE LEASING COMPANY


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
       Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 63 of 77




WORTH AVENUE LEASING COMPANY


By:
Name: Brandy Richardson


By:
Name: Tracy M. Preston


By:
Name: Geoffroy van Raemdonck




                          [Signature Page to Omnibus Written Consent]
      Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 64 of 77




                                     Annex A

               Company                 Jurisdiction    Board of Directors, Board of
                                                      Managers, General Partner, or
                                                        Sole Member, as applicable
Bergdorf Goodman, Inc.                  New York       Board of Directors (Tracy M.
                                                          Preston, Geoffroy van
                                                           Raemdonck, Brandy
                                                               Richardson)
Bergdorf Graphics, Inc.                 New York        Board of Directors (Brandy
                                                      Richardson, Tracy M. Preston,
                                                        Geoffroy van Raemdonck,
                                                                 Kim Yee)
BG Productions, Inc.                    Delaware        Board of Directors (Brandy
                                                      Richardson, Tracy M. Preston,
                                                        Geoffroy van Raemdonck)
Mariposa Borrower, Inc.                 Delaware        Board of Directors (Brandy
                                                      Richardson, Tracy M. Preston,
                                                        Geoffroy van Raemdonck)
Mariposa Intermediate Holdings LLC      Delaware       Board of Managers (Anthony
                                                           Horton, Geoffroy van
                                                               Raemdonck)
Neiman Marcus Group LTD LLC             Delaware         Board of Managers (Marc
                                                            Beilinson, Anthony
                                                         Raemdonck, Scott Vogel)
NEMA Beverage Parent Corporation            Texas      Board of Directors (Tracy M.
                                                                  Preston)
NEMA Beverage Holding Corporation           Texas      Board of Directors (Tracy M.
                                                                  Preston)
NEMA Beverage Corporation                   Texas      Board of Directors (Tracy M.
                                                                  Preston)
NM Bermuda, LLC                         Delaware      Board of Managers (Brandy
                                                      Richardson, Tracy M. Preston,
                                                      Geoffroy van Raemdonck)
NM Financial Services, Inc.             Delaware        Board of Directors (Brandy
                                                      Richardson, Tracy M. Preston,
                                                        Geoffroy van Raemdonck)
NM Nevada Trust                       Massachusetts       Trustee (NM Financial
                                                              Services, Inc.)
NMG California Salon LLC                California        Manager (NMG Salon
                                                              Holdings LLC)
NMG Florida Salon LLC                       Florida       Manager (NMG Salon
                                                              Holdings LLC)
NMG Global Mobility, Inc.               Delaware        Board of Directors (Brandy
                                                      Richardson, Tracy M. Preston,
                                                        Geoffroy van Raemdonck)


                                        1
     Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 65 of 77




NMG Notes PropCo LLC                          Delaware            Sole Member (The Neiman
                                                                      Marcus Group LLC)
NMG Salon Holdings LLC                        Delaware               Manager (NMG Salon
                                                                        Holdings LLC)
NMG Salons LLC                                Delaware           Manager (The Neiman Marcus
                                                                         Group LLC)
NMG Texas Salon LLC                             Texas                Manager (NMG Salon
                                                                        Holdings LLC)
NMG Term Loan PropCo LLC                      Delaware            Sole Member (The Neiman
                                                                      Marcus Group LLC)
NMGP, LLC                                      Virginia           Board of Managers (Brandy
                                                                 Richardson, Tracy M. Preston,
                                                                   Geoffroy van Raemdonck)
The Neiman Marcus Group LLC                   Delaware           Sole Member (Neiman Marcus
                                                                       Group LTD LLC)
The NMG Subsidiary LLC                        Delaware            Sole Member (The Neiman
                                                                      Marcus Group LLC)
Worth Avenue Leasing Company                    Florida           Board of Managers (Brandy
                                                                 Richardson, Tracy M. Preston,
                                                                   Geoffroy van Raemdonck)




                         [Signature Page to Omnibus Written Consent]
        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 66 of 77




                                            EXHIBIT A

     RESTRUCTURING SUPPORT AGREEMENT; CHAPTER 11 CASES;
RETENTION   OF PROFESSIONALS  AND  APPOINTMENT OF CHIEF
RESTRUCTURING   OFFICER; CASH  COLLATERAL  AND  ADEQUATE
PROTECTION

        WHEREAS, the Governing Body of each Company has reviewed and considered
presentations by the management and the financial and legal advisors (collectively, the
“Advisors”) of the Companies regarding (i) the liabilities and liquidity of each Company, the
strategic alternatives available to it and the effect of the foregoing on each Company’s business
and (ii) certain proposed restructuring and recapitalization transactions involving Lenders (as
defined below) with respect to the Companies’ capital structure (the “Restructuring
Transactions”);

        WHEREAS, the Governing Body of each Company has had the opportunity to consult
with the management and the Advisors and to fully consider each of the Restructuring Transactions
and other strategic alternatives available to such Company and deems it advisable and in the best
interests of such Company to consummate the Restructuring Transactions pursuant to and to enter
into that certain restructuring support agreement, by and among the Companies and the Consenting
Stakeholders (as defined therein), in substantially the form presented to each Governing Body on
or in advance of the date hereof (the “Restructuring Support Agreement”);

        WHEREAS, in connection with the consummation of the Restructuring Transactions, the
Governing Body of each Company deems it is advisable and in the best interests of such Company,
after considering the interests of its creditors and other parties in interest, that such Company file
a voluntary petition for relief (the “Chapter 11 Case”) under the provisions of chapter 11 title 11
of the United States Code (the “Bankruptcy Code”) in the bankruptcy court for the Southern
District of Texas (the “Bankruptcy Court”) and/or any other petition for relief or recognition or
other order that may be desirable under applicable law in the United States.

         NOW, THEREFORE, BE IT RESOLVED, that the form, terms and provisions of the
Restructuring Support Agreement be, and hereby are, approved, adopted, ratified and confirmed
in all respects;

        FURTHER RESOLVED, that any of the Chief Executive Officer, Chief Financial
Officer, any Executive Vice President, General Counsel, Secretary or any other duly appointed
officer of each Company (collectively, the “Authorized Signatories”), acting alone or with one or
more other Authorized Signatories be, and each of them here is, authorized, empowered and
directed to execute, deliver and cause the performance of, in the name and on behalf of the
Companies, as applicable, the Restructuring Support Agreement, with such changes therein,
deletions therefrom or additions thereto, as any of the Authorized Signatories, acting in good faith,
shall approve, the execution and delivery thereof to be conclusive evidence of the approval thereof
by such Authorized Signatory;

       FURTHER RESOLVED, that each Company shall be, and hereby is, in all respects,
authorized to file, or cause to be filed, the Chapter 11 Case in the Bankruptcy Court and/or file or


                                                  3
        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 67 of 77




cause to be filed any other petition for relief or recognition or other order in connection with the
Restructuring Transactions;

       FURTHER RESOLVED, that any of the Authorized Signatories, acting alone or with one
or more other Authorized Signatories be, and they hereby are, authorized, empowered and directed
to execute and file on behalf of each Company all petitions, schedules, lists and other motions,
papers or documents and to take any and all action that they deem necessary or proper to obtain
such relief, including, without limitation, any action necessary to maintain the ordinary course
operation of such Company’s business.

        FURTHER RESOLVED, that each of the Companies are hereby authorized to pay, or
cause to be paid, all fees and expenses incurred in connection with the Restructuring Transactions,
including, but not limited to, the Restructuring Support Agreement, the Chapter 11 Case and the
transactions contemplated thereby, and all fees and expenses appropriate in order to effectuate the
purposes and intent of the Restructuring Transactions, the Restructuring Support Agreement, the
Chapter 11 Case and these resolutions; and

       FURTHER RESOLVED, that any of the Authorized Signatories, acting alone or with one
or more other Authorized Signatories be, and they hereby are, authorized, empowered and directed,
in the name and on behalf of each Company, to take all action to notify, or to obtain any
authorizations, consents, waivers or approvals of, any third party that such Authorized Signatory
deems necessary, appropriate or advisable in order to carry out the Restructuring Transactions,
including, but not limited to, the terms and provisions of the Restructuring Support Agreement,
the Chapter 11 Case and the transactions contemplated thereby.

        FURTHER RESOLVED, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ the law firm of Kirkland & Ellis LLP and Kirkland & Ellis
International LLP (together, “Kirkland”) as general bankruptcy counsel to represent and assist each
Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
advance each Company’s rights and obligations, including filing any motions, objections, replies,
applications or pleadings; and in connection therewith, each of the Authorized Signatories, with
power of delegation, is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers and to cause to be filed an appropriate application for
authority to retain the services of Kirkland;

        FURTHER RESOLVED, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ the law firm of Jackson Walker LLP (“Jackson Walker”) as
local bankruptcy counsel to represent and assist each Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
obligations, including filing any motions, objections, replies, applications or pleadings; and in
connection therewith, each of the Authorized Signatories, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers and
to cause to be filed an appropriate application for authority to retain the services of Jackson Walker;

        FURTHER RESOLVED, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ the firm of Berkeley Research Group, LLC (“BRG”) as
restructuring advisor to, and to appoint Mark Weinsten as Chief Restructuring Officer of each

                                                  4
        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 68 of 77




Company nunc pro tunc to April 1, 2020, to represent and assist each Company in carrying out its
duties under the Bankruptcy Code, and to take any and all actions to advance each Company’s
rights and obligations; and in connection therewith, each of the Authorized Signatories, with power
of delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers and to cause to be filed an appropriate application for authority to retain the
services of BRG and to appoint Mark Weinsten as Chief Restructuring Officer, nunc pro tunc to
April 1, 2020;

       FURTHER RESOLVED, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ the firm of Lazard Frères & Co. LLC (“Lazard”) as investment
banker to represent and assist each Company in carrying out its duties under the Bankruptcy Code,
and to take any and all actions to advance each Company’s rights and obligations; and in
connection therewith, each of the Authorized Signatories, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers and
to cause to be filed an appropriate application for authority to retain the services of Lazard;

         FURTHER RESOLVED, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ the firm of Bankruptcy Management Solutions, Inc. d/b/a/
Stretto (“Stretto”) as notice and claims agent to represent and assist each Company in carrying out
its duties under the Bankruptcy Code, and to take any and all actions to advance each Company’s
rights and obligations; and in connection therewith, each of the Authorized Signatories, with power
of delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers and to cause to be filed appropriate applications for authority to retain the
services of Stretto;

        FURTHER RESOLVED, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ any other professionals to assist each Company in carrying out
its duties under the Bankruptcy Code; and in connection therewith, each of the Authorized
Signatories, with power of delegation, is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers and fees and to cause to be filed an appropriate
application for authority to retain the services of any other professionals as necessary; and

       FURTHER RESOLVED, that each of the Authorized Signatories be, and they hereby are,
with power of delegation, authorized, empowered and directed to execute and file all petitions,
schedules, motions, lists, applications, pleadings and other papers and, in connection therewith, to
employ and retain all assistance by legal counsel, accountants, financial advisors and other
professionals and to take and perform any and all further acts and deeds that each of the Authorized
Signatories deem necessary, proper or desirable in connection with each Company’s Chapter 11
Case, with a view to the successful prosecution of such case.

CASH COLLATERAL AND ADEQUATE PROTECTION

        WHEREAS, each Company will obtain benefits from the use of collateral, including cash
collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the “Cash Collateral”),
which is security for certain prepetition lenders or holders of claims (the “Lenders”) under (i) that
certain Credit Agreement, dated as of October 25, 2013 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “ABL Credit Agreement”),

                                                 5
        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 69 of 77




among Neiman Marcus Group LTD LLC (“NMG LTD”) and the other co-borrowers party thereto,
as borrowers, Mariposa Intermediate Holdings LLC (“Mariposa Holdings”), the other guarantors
from time to time party thereto, the lenders from time to time party thereto, Deutsche Bank AG
New York Branch, as administrative agent and collateral agent and TPG Specialty Lending, Inc.,
as agent for the FILO Lenders (as defined therein) (collectively, the “ABL Secured Parties”); (ii)
that certain Credit Agreement, dated as of October 25, 2013 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time), among NMG LTD, The Neiman
Marcus Group LLC (“NMG Group”) and NMG Subsidiary LLC (“NMG Subsidiary”), as
borrowers, Mariposa Holdings, the other guarantors from time to time party thereto, the lenders
from time to time party thereto and Credit Suisse AG, Cayman Islands Branch, as administrative
agent and collateral agent (collectively, the “Term Loan Secured Parties”); (iii) that certain
Indenture, dated as of June 7, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time), among NMG LTD, NMG Group, Mariposa Borrower, Inc.
(“Mariposa Borrower”) and NMG Subsidiary, as issuers, the guarantors from time to time party
thereto and Wilmington Trust, National Association (“Wilmington Trust”), as trustee and
collateral agent (collectively, the “8.750% Third Lien Secured Parties”); (iv) that certain Indenture,
dated as of June 7, 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), among NMG LTD, NMG Group, Mariposa Borrower and NMG
Subsidiary, as issuers, the guarantors from time to time party thereto and Wilmington Trust, as
trustee and collateral agent (collectively, the “8.000% Third Lien Secured Parties”); (v) that certain
Indenture, dated as of June 7, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time), among NMG LTD, NMG Group, Mariposa Borrower and
NMG Subsidiary, as issuers, the guarantors from time to time party thereto and Ankura Trust
Company, LLC (“Ankura Trust”), as trustee and collateral agent (collectively, the “14 % Second
Lien Secured Parties”); and (vi) that certain Indenture, dated as of May 27, 1998 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to time), among
NMG Group, as issuer and Wilmington Savings Fund Society, FSB (as successor to The Bank of
New York), as trustee (collectively, the “Debentures Secured Parties,” and, together with the
Lenders, ABL Secured Parties, Term Loan Secured Parties, 8.750% Third Lien Secured Parties,
8.000% Third Lien Secured Parties and 14 % Second Lien Secured Parties, the “Secured Parties”);

        WHEREAS, in order to use and obtain the benefits of the Cash Collateral, and in
accordance with section 363 of the Bankruptcy Code, each Company will be required to provide
certain     liens,  claims     and    adequate    protection     to    the   Secured     Parties
(the “Adequate Protection Obligations”), as documented in a proposed interim order
(the “Interim Cash Collateral Order”) and submitted for approval to the Bankruptcy Court; and

        WHEREAS, the Governing Body of each Company deems it is advisable and in the best
interests of such Company, after considering the interests of its creditors and other parties in
interest, that such Company enter into and perform or cause to be performed the Interim Cash
Collateral Order and incur the Adequate Protection Obligations.

       NOW, THEREFORE, BE IT RESOLVED, that the form, terms and provisions of the
Interim Cash Collateral Order, and the actions and transactions contemplated thereby, be, and
hereby are authorized, adopted and approved;



                                                  6
        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 70 of 77




       FURTHER RESOLVED, that each of the Authorized Signatories of each Company be,
and hereby is, authorized and empowered, in the name of and on behalf of each Company, to take
such actions and negotiate or cause to be prepared and negotiated and to execute, deliver, perform
and cause the performance of, the Interim Cash Collateral Order; and

       FURTHER RESOLVED, that each Company, as debtors and debtors in possession under
the Bankruptcy Code be, and hereby is, authorized to incur the Adequate Protection Obligations,
including granting liens on its assets to secure such obligations.




                                                7
        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 71 of 77




                                           EXHIBIT B

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

        WHEREAS, reference is made to that certain Superpriority Secured Debtor-In-Possession
Credit Agreement, dated on or about the date hereof (together with all exhibits, schedules, and
annexes thereto, as amended, amended and restated, supplemented or otherwise modified from
time to time, the “DIP Credit Agreement”), by and among Mariposa Holdings, NMG LTD, NMG
Group, The NMG Subsidiary LLC, a Delaware limited liability company (together with NMG
Group and NMG LTD, the “Borrowers” and each a “Borrower”), the Subsidiary Loan Parties (as
defined therein) from time to time party thereto, the Lenders from time to time party thereto (the
“DIP Lenders”), and Cortland Capital Markets Services LLC, as administrative agent and as
collateral agent (in such capacities, the “Agent”);

       WHEREAS, the obligation of the DIP Lenders to make certain extensions of credit is
subject to each Company having satisfied certain conditions described in the DIP Credit
Agreement;

      WHEREAS, the DIP Credit Agreement has been presented to and reviewed by the
Governing Body of each Company; and

         WHEREAS, the Governing Body of each Company has determined that the transactions
contemplated by the DIP Credit Agreement are in the best interest of such Company party thereto
and that it is in the best interest of such Company to (i) execute and deliver the DIP Credit
Agreement and any other document or agreement to which it is contemplated to become a party
pursuant to the DIP Credit Agreement and the other DIP Loan Documents (as defined below) and
(ii) authorize the Authorized Signatories of such Company to take any and all actions as any such
Authorized Signatory may deem appropriate to effect the transactions contemplated by the DIP
Credit Agreement and the DIP Loan Documents.

        NOW, THEREFORE, BE IT RESOLVED, that in order to use and obtain the benefits
of (a) the DIP Credit Agreement and (b) the Cash Collateral, and in accordance with section 363
of the Bankruptcy Code, each Company will grant certain liens and claims, and provide adequate
protection to the ABL Secured Parties and to the DIP Lenders to secure the obligations of the
Companies under the DIP Credit Agreement (collectively, the “DIP Obligations”) as documented
in a proposed order in interim and final form (together, the “DIP Orders”);

        FURTHER RESOLVED, that the form, terms and provisions of the DIP Credit
Agreement, the DIP Orders, and the form, terms and provisions of each of the instruments and
documents listed below to which each Company is or will be a party (collectively with the DIP
Credit Agreement and the DIP Orders, the “DIP Loan Documents”), be, and hereby are, in all
respects approved; and further resolved, that each Company’s performance of its DIP Obligations
under the DIP Credit Agreement and the other DIP Loan Documents, including the borrowings
thereunder, the guaranteeing of the obligations of the other Companies and the grant of a security
interest in the assets of such Company, if applicable, be, and hereby are, in all respects, approved;
and further resolved, that each of the Authorized Signatories, acting alone or with one or more
other Authorized Signatories be, and hereby is, authorized and empowered to execute and deliver
        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 72 of 77




(including by facsimile, electronic, or comparable method) the DIP Credit Agreement, the DIP
Orders, each of the other DIP Loan Documents, and each of the instruments and documents
contemplated thereby, in the name and on behalf of such Company, on behalf of itself or its
subsidiaries, as applicable, under its corporate seal or otherwise, with such changes therein as shall
be approved by the Authorized Signatory executing the same, with such execution by said
Authorized Signatory to constitute conclusive evidence of his or her approval of the terms thereof,
including any departures therein from the form presented to the Governing Body of each
Company:

       (a)     the DIP Credit Agreement;

       (b)     the Guarantee and Collateral Agreement; and

       (c)     such other documents, instruments, certificates, petitions, motions and other papers
               as may be reasonably requested by the Agent, required by the DIP Orders or
               contemplated by the DIP Credit Agreement or any other DIP Loan Document;

        FURTHER RESOLVED, that each Company will obtain benefits from (a) the use of
collateral, including Cash Collateral, which is security for the ABL Secured Parties under the ABL
Credit Agreement, and (b) the incurrence of debtor-in-possession financing obligations pursuant
to the DIP Credit Agreement and other DIP Loan Documents or arising from each DIP Order,
which are necessary and convenient to the conduct, promotion and attainment of the business of
such Company;

       FURTHER RESOLVED, that in order to use and obtain the benefits of the (a) DIP
Financing and (b) Cash Collateral, and in accordance with section 363 of the Bankruptcy Code,
the Companies will provide the Adequate Protection Obligations, as documented in proposed
interim and final orders and submitted for approval to the Bankruptcy Court;

        FURTHER RESOLVED, that each Company, as debtors and debtors in possession under
the Bankruptcy Code be, and hereby are, authorized to incur the Adequate Protection Obligations,
and to undertake any and all related transactions on substantially the same terms as contemplated
under the DIP Loan Documents (collectively, the “DIP Transactions”), including granting liens on
its assets to secure such obligations;

        FURTHER RESOLVED, that the granting of security interests by each applicable
Company in all property now or hereafter owned by such Company as contemplated by the DIP
Credit Agreement, the DIP Orders, the other DIP Loan Documents and any other agreements,
documents or filings that the Agent determines are necessary, appropriate, or desirable pursuant to
the terms of the DIP Loan Documents be, and hereby are, in all respects, authorized and approved;
and further resolved, that the Agent is authorized to file or record financing statements and other
filing or recording documents or instruments with respect to the Collateral (as defined in the DIP
Credit Agreement) without the signature of such Company in such form and in such offices as the
Agent determines appropriate. The Agent is authorized to use the collateral description “all
personal property of debtor” or “all assets of debtor” or any similar description in any such
financing statements;
        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 73 of 77




        FURTHER RESOLVED, that each of the Authorized Signatories of the Companies is
authorized and empowered in the name of, and on behalf of, the Companies to file or to authorize
the Agent to file any Uniform Commercial Code (the “UCC”) financing statements, any other
equivalent filings, any intellectual property filings and recordation and any necessary assignments
for security or other documents in the name of the Companies that the Agent deems necessary or
appropriate to perfect any lien or security interest granted under the DIP Orders, including any
such UCC financing statement containing a generic description of collateral, such as “all assets,”
“all property now or hereafter acquired” and other similar descriptions of like import, and to
execute and deliver, and to record or authorize the recording of, such mortgages and deeds of trust
in respect of real property of the Companies and such other filings in respect of intellectual and
other property of the Companies, in each case as the Agent may reasonably request to perfect the
security interests of the Agent under the DIP Orders;

        FURTHER RESOLVED, that the Authorized Signatories of each Company, acting alone
or with one or more other Authorized Signatories, be, and each of them hereby is, authorized,
directed, and empowered in the name and on behalf of each applicable Company, as debtors and
debtors in possession, to guarantee the DIP Obligations under the DIP Credit Agreement, the
DIP Orders and the other DIP Loan Documents on behalf of itself or on behalf of its subsidiaries,
as applicable, to assign, transfer, pledge, and grant, or to continue to assign, transfer, pledge, and
grant, to the Agent, for the ratable benefit of the respective or applicable Secured Parties, a security
interest in all or substantially all the assets of each Company, as collateral security for the prompt
and complete payment and performance when due of the DIP Obligations under the DIP Credit
Agreement, the DIP Orders, and the other DIP Loan Documents to which each Company is a party
and to take or cause to be taken any such actions as may be necessary, appropriate or desirable to
cause each such Company to create, perfect and maintain a security interest in each of its respective
property or assets constituting Collateral as described or contemplated in the DIP Loan
Documents;

        FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
authorized and empowered to take all such further actions including, without limitation, to pay all
fees and expenses in accordance with the terms of the DIP Loan Documents, to arrange for and
enter into supplemental agreements, instruments, certificates, or documents relating to the
transactions contemplated by the DIP Credit Agreement, the DIP Orders or any of the DIP Loan
Documents and to execute and deliver all such supplemental agreements, instruments, certificates,
or documents in the name and on behalf of such Company under its corporate seal or otherwise,
which shall in their sole judgment be necessary, proper, or advisable in order to perform such
Company’s DIP Obligations under or in connection with the DIP Credit Agreement, the DIP
Orders, or any of the DIP Loan Documents and the transactions contemplated therein, and to carry
out fully the intent of the foregoing resolutions, in such form and with such terms as shall be
approved by the Authorized Signatory executing the same, with such execution by said Authorized
Signatory to constitute conclusive evidence of his or her approval of the terms thereof;

        FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
authorized and empowered to execute and deliver any amendments, amendment and restatements,
supplements, modifications, renewals, replacements, consolidations, substitutions, and extensions
of the DIP Credit Agreement, the DIP Orders, or any of the DIP Loan Documents that shall, in
their sole judgment, be necessary, proper, or advisable, in such form and with such terms as shall
        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 74 of 77




be approved by the Authorized Signatory executing the same, with such execution by said
Authorized Signatory to constitute conclusive evidence of his or her approval of the terms thereof;

        FURTHER RESOLVED, that for all transactions authorized above, the Authorized
Signatories are authorized to open an account or accounts with such third parties as they deem
necessary or desirable for the purpose of engaging in such transactions, and the other party to such
transactions is authorized to act upon any verbal or written orders and instructions from the
Authorized Signatories in connection with such accounts and transactions;

        FURTHER RESOLVED, that each of the Authorized Signatories of each Company be,
and hereby is, authorized and empowered to take all actions or to not take any action in the name
of any Company with respect to the transactions contemplated by these resolutions as the sole
shareholder, partner, general partner, sole member, member, managing member, sole manager,
manager, or director of each applicable subsidiary of any such Company, if any, whether existing
now or in the future, in each case, as such Authorized Signatory shall deem necessary or desirable,
including, without limitation, the authorization of resolutions and agreements necessary to
authorize the execution, delivery, and performance pursuant to the DIP Loan Documents
(including, without limitation, certificates, affidavits, financing statements, notices, reaffirmations,
and amendments and restatements thereof or relating thereto) as may be necessary, appropriate, or
convenient to effectuate the purposes of the transactions contemplated herein. The performance
of any such further act or thing and the execution of any such document or instrument by any of
the Authorized Signatories of such Company pursuant to these resolutions shall be conclusive
evidence that the same have been authorized and approved by such Company in every respect;

        FURTHER RESOLVED, that all acts and actions taken by the Authorized Signatories
prior to the date hereof with respect to the transactions contemplated by the DIP Credit Agreement,
the DIP Orders or any of the DIP Loan Documents be, and hereby are, in all respects confirmed,
approved, and ratified;

        FURTHER RESOLVED, that the signature of any Authorized Signatory of such
Company shall be conclusive evidence of the authority of such Authorized Signatory to execute
and deliver the documents to which such Company is a party. The authority granted herein shall
apply with equal force and effect to any successors-in-office of the Authorized Signatories herein
identified; and

       FURTHER RESOLVED, that all capitalized terms used in the resolutions under this
Exhibit B and not otherwise defined herein shall have the meanings ascribed to such terms in the
DIP Credit Agreement.
        Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 75 of 77




                                           EXHIBIT C


GENERAL AUTHORIZATION AND RATIFICATION

        RESOLVED, that each of the Authorized Signatories be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Companies and their
subsidiaries, including as the sole shareholder, partner, general partner, sole member, member,
managing member, sole manager, manager or director of each applicable subsidiary of any such
Company, if any, whether existing now or in the future, in each case, to consummate the
transactions contemplated by the foregoing resolutions, to take or cause to be taken any and all
further actions, to execute and deliver, or cause to be executed and delivered, all other documents,
instruments, agreements, undertakings, and certificates of any kind and nature whatsoever, to incur
and pay all fees and expenses and to engage such persons as such Authorized Signatory may
determine to be necessary, advisable or appropriate to effectuate or carry out the purposes and
intent of the foregoing resolutions, and the execution by such Authorized Signatory of any such
documents, instruments, agreements, undertakings and certificates, the payment of any fees and
expenses or the engagement of such persons or the taking by such Authorized Signatory of any
action in connection with the foregoing matters shall conclusively establish such Authorized
Signatory’s authority therefor and the acceptance, authorization, adoption, ratification, approval,
confirmation and adoption by the Companies;

        FURTHER RESOLVED, that any actions taken by any Authorized Signatory of any
Company prior to the date hereof which would have been authorized by these resolutions, but for
the fact that such actions were taken prior to the date hereof, be, and hereby are, authorized,
ratified, confirmed, adopted and approved in all respects as the acts and deeds of such Company,
as the case may be;

        FURTHER RESOLVED, that these resolutions may be executed in counterparts, and
signature pages hereto may be delivered by facsimile or other comparable method of electronic
transmission, each of which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument; and

       FURTHER RESOLVED, that these resolutions be duly filed with the minutes of the
proceedings of each Governing Body, pursuant to their respective Governing Documents.

                                                 ***
Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 76 of 77
                Case 20-32519 Document 1 Filed in TXSB on 05/07/20 Page 77 of 77



    Fill in this information to identify the case and this filing:

   Debtor Name          Neiman Marcus Group LTD LLC

   United States Bankruptcy Court for the:                Southern District of Texas

                                                                                             (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.


             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                      List of Equity Security Holders and Corporate Ownership
            Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/   Tracy M. Preston
                                        05/07/2020
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 Tracy M. Preston
                                                                                 Printed name
                                                                                 Authorized Signatory
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
